
	
		II
		112th CONGRESS
		1st Session
		S. 1077
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require judicial review of Suspicious Activity
		  Reports.
	
	
		1.Judicial review of suspicious activity
			 reportsSection 5318(g) of
			 title 31, United States Code, is amended—
			(1)in paragraph (1), by inserting before the
			 period at the end , subject to judicial review under paragraph
			 (5); and
			(2)by adding at the
			 end the following:
				
					(5)Judicial
				reviewThe Secretary may not, under this section or the rules
				issued under this section, or under any other provision of law, require any
				financial institution, director, officer, employee, or agent of any financial
				institution, or any other entity that is otherwise subject to regulation or
				oversight by the Secretary or pursuant to the securities laws (as that term is
				defined under section 3 of the Securities Exchange Act of 1934) to report any
				transaction under this section or its equivalent under such provision of law,
				unless the appropriate district court of the United States issues an order
				finding that a warrant could be issued under rule 41 of the Federal Rules of
				Criminal Procedure for the information sought to be obtained by the
				Secretary.
					.
			
